--------------------------------------------------------------------------------

Exhibit 10.a
 
TRUSTCO BANK


EXECUTIVE OFFICER INCENTIVE PLAN


(Amended and Restated as of February 16, 2016)
 

--------------------------------------------------------------------------------

TRUSTCO BANK
EXECUTIVE OFFICER INCENTIVE PLAN
(Amended and Restated as of February 16, 2016)


TABLE OF CONTENTS



 
Page No.
   
ARTICLE I, DEFINITIONS
1
   
ARTICLE II, PERFORMANCE GOALS AND PARTICIPATION
3
   
ARTICLE III, INCENTIVE AWARDS
5
   
ARTICLE IV, MANDATORY DEFERRAL
5
   
ARTICLE V, CLAIMS
7
   
ARTICLE VI, AMENDMENT AND TERMINATION
9
   
ARTICLE VII, ADMINISTRATION
9
   
ARTICLE VIII, MISCELLANEOUS
9

 
i

--------------------------------------------------------------------------------

TRUSTCO BANK
EXECUTIVE OFFICER INCENTIVE PLAN
(Amended and Restated as of February 16, 2016)


ARTICLE I
 
DEFINITIONS


Section 1.1.   “Bank” means Trustco Bank.


Section 1.2.   “Base Salary” means the annual salary payable to a Participant,
including deferrals under Code Section 125 and exclusive of any bonuses,
incentive awards, plan contributions or any other fringe benefit payable during
the Plan Year.


Section 1.3.  “Beneficiary” means the person or persons designated by a
Participant in writing to receive any benefits under the Plan upon the
Participant's death.  If a Participant fails to designate a Beneficiary, if no
such Beneficiary is living upon the death of such Participant, or if such
designation is legally ineffective, then “Beneficiary” shall mean the
Participant's revocable living trust, and if none the Participant's testamentary
trust, and if none the Participant's estate.


Section 1.4.   “Board of Directors” means the Board of Directors of TrustCo Bank
Corp NY.


Section 1.5.   “Code” means the Internal Revenue Code of 1986, as amended.


Section 1.6.   “Committee” means the Compensation Committee of the Board of
Directors, each member of which shall qualify as an “outside director” within
the meaning of Treasury Regulation §1.162-27(e)(3).


Section 1.7.   “Disability” means a mental or physical condition which (i) in
the opinion of a physician mutually agreed upon by the Board of Directors and
the Participant, will prevent the Participant from carrying out the material job
responsibilities or duties to which the Participant was assigned at the time the
disability was incurred, and (ii) is expected to last for an indefinite duration
or a duration of more than six months.


Section 1.8.   “Incentive Award” means the awards made pursuant to Section 3.1
herein.


Section 1.9.   “Participant” means any executive officer of the Bank or an
affiliate who is approved by the Committee for participation in the Plan as
provided in Article II.
 
1

--------------------------------------------------------------------------------

Section 1.10. “Performance Goals” means the criteria and objectives established
by the Committee prior to, or no later than ninety (90) days following, the
commencement of the applicable Performance Year, which must be satisfied or met
for the applicable Performance Year, as the case may be, as a condition to the
Participant’s receipt of an Incentive Award.  The criteria and objectives may be
based on one or more of the following weighted or unweighted performance
measures for the Bank and/or an affiliate determined in the sole discretion of
the Committee: return on average equity, return on average assets, efficiency
ratio, ratio of non-performing assets to total assets, basic earnings per share,
basic cash earnings per share, diluted earnings per share, diluted cash earnings
per share, net income, core income, cash earnings, net interest income,
non-interest income, general and administrative expense to average assets ratio,
cash general and administrative expense to average assets ratio, cash efficiency
ratio, cash return on average assets, return on average shareholders' equity,
cash return on average shareholders' equity, return on average tangible
shareholders' equity, cash return on average tangible shareholders' equity, core
earnings, operating income, operating efficiency ratio, net interest rate
spread, growth in fees and service charges income, loan production volume,
growth in loan originations and loan origination fees, non-performing loans,
loan charge offs (or net charge offs), allowance for loan losses, cash flow,
regulatory capital ratios, deposit levels, tangible assets, improvement in or
attainment of working capital levels, maintenance of asset quality, strategic
business objectives (consisting of one or more objectives based upon meeting
specified cost targets, business expansion goals, and goals relating to
acquisitions or divestitures), goals relating to capital raising and capital
management, and pre-tax pre-provision core operating earnings.  Such Performance
Goals may be absolute, based solely on the performance of the Bank or an
affiliate, or relative, based on the Bank’s or an affiliate’s performance
relative to one or more peer companies, and may be relative to performance in
one or more prior years to as determined by the Committee.  When calculating the
Performance Goals, including calculation of income applicable to the Performance
Goals, the Committee shall exclude infrequent, unusual or one-time nonrecurring
items.


Section 1.11. “Performance Year” means the Plan Year with respect to which the
Performance Goals are to be achieved.
 
2

--------------------------------------------------------------------------------

Section 1.12. “Plan” means the Trustco Bank Executive Officer Incentive Plan, as
amended and restated as of February 16, 2016 and includes the Plan as it may be
amended from time to time.


Section 1.13. “Plan Year” means the 12-month period beginning on any January 1
and ending on the following December 31.


Section 1.14. “Retirement” means termination on or after the earliest retirement
date specified in the Retirement Plan of Trustco Bank.


ARTICLE II
 
PERFORMANCE GOALS AND PARTICIPATION


Section 2.1.   Prior to each Performance Year, or no later than ninety (90) days
following the commencement of a Performance Year, the Committee may establish in
writing one or more Performance Goals and the weighting thereof, if any, and the
Incentive Award amounts or percentages relative to the level of achievement of
the Performance Goals, as appropriate, for the Performance Year.


Section 2.2.   Prior to each Performance Year, or no later than ninety (90) days
following the commencement of a Performance Year, (i) the Chief Executive
Officer of the Bank may present to the Committee a list of the executive officer
positions and/or individuals recommended for participation in the Plan for the
applicable Performance Year and (ii) the Committee may act upon these
recommendations and may select one or more executive officer positions and/or
individuals to participate in the Plan for such Performance Year, which
selection may include executive officers other than or in addition to the
recommendations of the Chief Executive Officer.  As soon as practicable
following the setting of the Performance Goals and selection of Participants for
a Performance Year, the Bank and/or an affiliate, as appropriate, shall notify
the Participants of their participation in the Plan for such Performance Year
and the Performance Goals applicable to the Performance Year.
 
3

--------------------------------------------------------------------------------

Section 2.3.   Subject to the provisions of Sections 2.4, 2.5, and 2.6 herein,
individuals assigned to a position designated for participation in the Plan
during the course of a Performance Year may be eligible for receipt of Incentive
Awards even if they are in such positions only part of the Performance Year. 
The Incentive Award payable to any such Participant will be prorated based upon
portion of the Base Salary actually paid to such Participant during the number
of days of service in the participating position during the Performance Year, if
the amount of the Incentive Award is based on a percentage of Base Salary, or
the number of days of service in the participating position during the
Performance Year, if the amount of the Incentive Award is a fixed amount, as
appropriate,  and subject to the actual level of achievement of the Performance
Goals for such Performance Year.


Section 2.4.  A Participant who terminates employment due to Disability or
Retirement prior to the end of the Performance Year  will be entitled to an
Incentive Award for the Performance Year prorated based upon the portion of the
Base Salary actually paid to such Participant during the Performance Year, if
the amount of the Incentive Award is based on a percentage of Base Salary, or
the number of days employed during the Performance Year, if the amount of the
Incentive Award is a fixed amount, as appropriate, subject to the actual level
of achievement of the Performance Goals for such Performance Year in which he
terminates, as calculated under Section 3.1 herein, and any Incentive Award
payable shall be paid when payments for that Performance Year are made under
Section 3.3.


Section 2.5.   A Participant who dies prior to the end of the Performance Year
will be entitled to an Incentive Award for the full Performance Year, subject to
the actual level of achievement of the Performance Goals for such Performance
Year, as calculated under Section 3.1 herein, and any Incentive Award payable
shall be paid when payments for that Performance Year are made under Section
3.3.


Section 2.6.   A Participant who terminates employment prior to the end of a
Performance Year for reasons other than death, Disability or Retirement, will
cease to be a Participant in the Plan as of the date of termination of
employment and will forfeit all rights to Incentive Awards accrued during the
Performance Year in which the termination of employment occurs.
 
4

--------------------------------------------------------------------------------

ARTICLE III


INCENTIVE AWARDS


Section 3.1.   A Participant selected for participation for a Performance Year
will be entitled to an Incentive Award for such Performance Year to the extent
the Performance Goals have been satisfied or met, as the case may be, for such
Performance Year.  The Incentive Award may be an amount equal to the
Participant’s Base Salary multiplied by a percentage, or a fixed amount, as
determined by the Committee under Section 2.1 herein, based on the extent to
which the Performance Goals have been satisfied or met, as the case may be, for
that Performance Year, adjusted for weighting, if any, of the applicable
Performance Goals, and subject to any maximum bonus limit set forth in
Performance Goals established for the applicable Performance Year.


Section 3.2.  The Incentive Awards for a Performance Year will be determined and
certified by the Committee in writing following the conclusion of the
Performance Year after taking into account the level of achievement of the
Performance Goals for that Performance Year and the performance of one or more
of the Bank’s or an affiliate’s peer companies for that Performance Year, if
such Performance Goals are relative to peer performance.


Section 3.3.    Unless deferred pursuant to Article IV below, Incentive Awards
will be paid in cash to Participants in the year immediately following the
Performance Year as soon as practicable following the determination of the
Incentive Awards by the Committee, but no later than March 15th of the year
following the Performance Year for which the award is payable.


ARTICLE IV


MANDATORY DEFERRAL


Section 4.1.   Except as provided in Section 4.2 below, the Committee may, in
its sole discretion, require that payment of all or a portion of any Incentive
Award be deferred to one or more dates in one or more years following the
Performance Year and that payment of such deferred amounts be contingent on
continued employment of the Participant and the achievement of one or more
Performance Goals during the deferral period.  The Committee may approve payment
of such deferred Incentive Awards at a percentage above, equal to or below
one-hundred percent (100%) of the amount deferred depending on the level of
achievement of the Performance Goals that payment of the deferred Incentive
Awards is contingent on.  Any such deferral, including the deferral term,
Performance Goals, level of achievement and payment percentage shall be made by
the Committee no later than the date Participants are selected for the
Performance Year or as otherwise permitted pursuant to Treasury Regulation
1.409A-2.
 
5

--------------------------------------------------------------------------------

Section 4.2.   To the extent that a Participant terminates employment on account
of death, Disability or Retirement during a Performance Year, the amount of
Incentive Award earned by such Participant shall be calculated and paid to such
Participant as provided in Sections 2.4 and 2.5 above and such amounts shall not
be subject to any mandatory deferral.


Section 4.3   To the extent that a Participant earns an Incentive Award,
calculated as provided in Section 3.2 above, that is subject to deferral, as
provided in Section 4.1 above, but terminates employment on account of
Disability or Retirement during the deferral period, such deferred Incentive
Award will be prorated based on the number of days employed during the deferral
period, subject to achievement of the Performance Goals and applicable payment
percentage set for the deferral period, and paid to such Participant on the
deferral payment date set by the Committee pursuant to Section 4.1 above.


Section 4.4   To the extent that a Participant earns an Incentive Award,
calculated as provided in Section 3.2 above, that is subject to deferral, as
provided in Section 4.1 above, but terminates employment on account of death
during the deferral period, such deferred Incentive Award will not be prorated
but will be subject to achievement of the Performance Goals and applicable
payment percentage set for the deferral period, and paid to such Participant on
the deferral payment date set by the Committee pursuant to Section 4.1 above.


Section 4.5    A Participant who terminates employment during a deferral period
for reasons other than death, Disability or Retirement, will cease to be a
Participant in the Plan as of the date of termination of employment and will
forfeit all rights to any deferred Incentive Award.
 
6

--------------------------------------------------------------------------------

Section 4.6   An individual who became a Participant because he was assigned to
a position designated for participation in the Plan, who earned an Incentive
Award calculated pursuant to Sections 3.1 and 3.2 above or prorated as provided
in Section 2.3 above, as applicable, which Incentive Award is subject to
mandatory deferral determined by the Committee as provided in Section 4.1 above,
and who ceases to serve in the position designated for participation but remains
employed by the Bank or an affiliate through the deferred Incentive Award
payment date, will be eligible for payment of the deferred Incentive Award on
the deferred payment date set by the Committee determined as follows.  To the
extent that such Participant ceases to serve in the designated position prior to
the end of the Performance Year and prior to the beginning of the deferral
period, such Incentive Award, prorated as provided in Section 2.3 above, will be
deferred and paid on the deferred payment date set by the Committee, as provided
in Section 4.1 above, but the amount of the deferred Incentive Award to be paid
out will be equal to one-hundred percent (100%) of the deferred amount, and will
be payable without regard to the achievement of any Performance Goals set for
the deferral period.  To the extent that such Participant ceases to serve in the
designated position during the deferral period, such deferred Incentive Award
will be prorated based on the number of days of service in the participating
position during the deferral period, subject to achievement of the Performance
Goals and applicable payment percentage set for the deferral period, and paid to
such Participant the number of days of service in the participating position
during the deferral period.


ARTICLE V


CLAIMS


Section 5.1.   The following information is intended to comply with the
requirements of ERISA and provides the procedures a Participant (and any other
person claiming benefits under the Plan) may follow if he or she disagrees with
any decision about participation or payments of any Incentive Award under the
Plan.  The Plan shall be administered by the Committee, who shall be deemed the
Plan Administrator for purposes of ERISA, and any determination by the Committee
under the Plan shall be final and binding and is not subject to review.
 
7

--------------------------------------------------------------------------------

Section 5.2.   Individuals who believe they are entitled to benefits under the
Plan and do not receive the benefits they believe they are entitled to, or who
have questions about the amounts they receive, must file a written claim with
the Committee, setting forth the questions and/or reasons they believe they are
entitled to benefits under the Plan.


Section 5.3.   If the Committee denies an individual’s claim for benefits under
the Plan, the Committee will send the individual written notice of such denial
within ninety (90) days (in special cases, more than 90 days may be needed and
he or she will be notified if this is the case) explaining:


(1)            the specific reason or reasons for the denial;


(2)            the specific provisions on which the denial is based;


(3)            any additional material or information necessary for the
Participant to perfect the claim and an explanation of why such material or
information is necessary; and


(4)            an explanation of the Plan’s claim review procedure.


Section 5.4.   If a claim is denied or the individual disagrees with the amount
of any payment, he or she may file a written request for review within sixty
(60) days after receipt of such denial.  This request should be filed with the
Committee.  The written request should ask for a review and include the reasons
why the individual believes the claim was improperly denied, as well as any
other appropriate data, questions or comments.  In addition, an individual is
entitled to:


(1)            review documents pertinent to his or her claim at such reasonable
time and location as shall be mutually agreeable to the individual and the
Committee; and


(2)            submit issues and comments in writing to the Committee relating
to his or its review of the claim.


Section 5.5.   The Committee shall render a final decision within sixty (60)
days of receipt of such request for review, unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
as soon as possible.  The Committee shall deliver or cause to be delivered to
such individual a written notice of the decision on the appeal, indicating the
specific reasons for the decision as well as specific references to the Plan
provisions on which the decision is based.
 
8

--------------------------------------------------------------------------------

ARTICLE VI


AMENDMENT AND TERMINATION


Section 6.1.  The Board of Directors may amend or terminate the Plan at any
time; provided, however, that no such amendment or termination may alter or
impair any Participant's rights previously granted under the Plan as of the date
of such amendment or termination without his consent; provided, however,
notwithstanding anything to the contrary herein, an amendment adopted for the
purpose of complying with Section 409A of the Code may be made without the
consent of Participants.


ARTICLE VII


ADMINISTRATION


Section 7.1.   The Plan shall be administered by the Committee, in accordance
with its terms, for the exclusive benefit of Participants.


Section 7.2.   The Committee shall have authority to interpret the Plan, to
adopt and revise rules and regulations relating to the Plan, to determine the
conditions subject to which any Incentive Awards may be made or payable, and to
make any other determinations which it believes necessary or advisable for the
administration of the Plan.  Determinations by the Committee shall be made by a
majority vote.  All determinations of the Committee must be made in the good
faith exercise of the duties of the Committee members under the Plan and must
have a sound, rational basis, which such determinations, and the basis therefor,
must be recorded in writing and maintained by the Committee.  All determinations
and interpretations of the Committee shall be final, binding, and conclusive as
to all persons.


ARTICLE VIII


MISCELLANEOUS


Section 8.1.   Nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall give the Participant the right to be retained in
the employ of the Bank or interfere with the right of the Bank to discharge the
Participant at any time.


Section 8.2.   No benefit payable at any time under the Plan shall be subject in
any manner to alienation, sale, transfer, assignment, pledge, attachment or
encumbrance of any kind except by will, by the laws of descent and distribution
or by Beneficiary designation herein.
 
9

--------------------------------------------------------------------------------

Section 8.3.  All rights hereunder shall be governed by and construed according
to the laws of the State of New York, except to the extent such laws are
preempted by the laws of the United States of America.  In the event any
provision of the Plan is held invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of the
Plan.


Section 8.4.   Nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Bank and the Participant or any
other person.  To the extent that any person acquires the right to receive
payment from the Bank under the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Bank.


Section 8.5.   The terms of the Plan shall be binding upon and inure to the
benefit of the Bank, its successors and assigns, and the Participant and his
heirs and legal representatives.


Section 8.6.   Any payment to be made from the Plan to a Participant following
his death shall be paid to such Participant’s Beneficiary.


Section 8.7.   All payments and benefits hereunder are intended to comply with
or be exempt from the provisions of Code Section 409A and the regulations
promulgated thereunder (“Section 409A”), such that a Participant will not be
subject to any additional tax, interest or penalty under Section 409A.  To the
extent that there are any ambiguities in this document, they shall be
interpreted and administered consistent with such intent.  Notwithstanding the
immediately prior sentence, (i) if any term or provision of this Plan intended
to cause a payment or benefit hereunder to be compliant with Section 409A is
found to cause such payment or benefit to be noncompliant therewith or (ii) if
any term or provision of this Plan intended to cause a payment or benefit
hereunder to be exempt from Section 409A is found to cause such payment or
benefit to be subject thereto, in each case, in any jurisdiction, such provision
shall be struck as void ab initio, and a compliant or exempt term or provision,
as applicable, shall be deemed substituted for such noncompliant or nonexempt
provision, as applicable, that preserves, to the maximum lawful extent, the
intent of the Plan, and any court or arbitrator so holding shall have authority
and shall be instructed to substitute such compliant or exempt provision;
provided, however, that if any such noncompliance or nonexemption, as
applicable, is due to a deficiency of one or more terms or provisions, such
appropriate terms or provisions shall be deemed to be added to cure such
noncompliance or nonexemption, as applicable, that preserves, to the maximum
lawful extent, the intent of the Plan, and any such court or arbitrator shall
have authority and shall be instructed to supplement the Plan with such
compliant or exempt terms or provisions, as applicable.  If, due to any payment
schedule subject hereto with respect to any amount payable pursuant hereto, the
payment of or entitlement to such amount would cause a Participant to incur any
additional tax or interest under Section 409A, the Committee may, after
consulting with such Participant, reform such applicable payment schedule, with
respect to such Participant only, to the extent necessary to comply with Section
409A, but only if, after consultation, such payment schedule can be reformed to
so comply; provided, however, that any such reformation shall preserve, to the
maximum extent practicable, the economic benefit to such Participant of the
applicable amount without violating the provisions of Section 409A.  Nothing
herein, and no act taken or not taken by the Committee in consultation with a
Participant is intended to guarantee compliance with Section 409A.
 
10

--------------------------------------------------------------------------------

Section 8.8.   With respect to payments of nonqualified deferred compensation
(within the meaning of Section 409A) payable upon a termination of employment,
each reference to a termination of a Participant’s employment will be deemed to
refer to the Participant’s “separation from service” as defined in Treas. Reg. §
1.409A-1(h).


Section 8.9      Notwithstanding anything herein to the contrary, any payment of
nonqualified deferred compensation (within the meaning of Section 409A) to a
Participant who is a “specified employee” as defined in Section 409A upon such
Participant’s separation from service will be delayed until the first day of the
seventh month following such Participant’s separation from service.
 
 
11

--------------------------------------------------------------------------------